Title: From Thomas Jefferson to Carter Bassett Harrison, 16 October 1799
From: Jefferson, Thomas
To: Harrison, Carter Bassett



Dear Sir
Monticello Oct. 16. 99.

The late mr Benjamin Harrison was some years ago (I believe as far back as 1784) attorney in fact for mr William Short. after some time mr Harrison turned over these affairs to Colo. Skipwith. on behalf of mr Short, for whom I at present act, I am to solicit from you a copy of mr Harrison’s account at his turning over the business to Colo. Skipwith, with the sequel to it; for there was an article or two still remaining after the first settlement with Colo. S. and which mr Harrison promised mr Short he would also transfer to him. I do not mean to give you the trouble of any settlement of accounts but only to ask the favor of a copy of them as they stood on mr H’s books, which I doubt not were accurate. it is necessary to enable mr Short to settle  some other accounts with which [that] is blended, and particularly as a material for settlement with Colo. Skipwith. being to write to mr Short some days hence, you would particularly oblige me by an immediate answer. I am Sir Your most obedt. servt

Th: Jefferson

